Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10 103 rejection argument 2, filed April 9, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of December 9, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:
The present application claims an adjustable shape kite with a known structure of a wing which is free of any inflatable spaces and rigid support structures (see Culp US 20050127240). Rose (FR 2610895) teaches a bridle line connection to the wing structure as claimed. Rose further teaches the bridle line ends connected to each other at a common juncture by a key. Rose does not teach the key disposed through a selected closed loop of each bridle line end. Fejan (EP 1207102) teaches a key inserted through a selected loop on the end of the bridle lines, however, Fejan does not teach the key inserted into a selected closed loop of more than one bridle line end nor would it be obvious to modify the invention of Rose to include this feature. Therefore, claim 1 and its dependent claims are allowable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647